9 F.3d 114
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.C.R. CRISLER, doing business as KKJJ Radio Station,Individually, and as a Successor to High CountryBroadcasting Corporation, Inc., Appellant,v.Linda Herlov FRANK;  William Frank;  Curtis E. Hogue;Kincaid, Horne, Trumbo & Hogue Law Firm; Fisher, Wayland,Cooper & Leader Law Firm;  Kathryn Schmeltzer;  Robert G.Wills; Ivy J. Wills;  Zane Grey Country, an ArizonaPartnership or alternatively a defective ArizonaCorporation, Appellees.
No. 93-1357.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 17, 1993.Filed:  October 20, 1993.

Before MAGILL and HANSEN, Circuit Judges, and HAMILTON,* District Judge.
PER CURIAM.


1
Crisler appeals pro se from several district court1 orders.  The district court granted summary judgment for defendants Curtis E. Hogue and the law firm of Kincaid, Horne, Trumbo & Hogue;  dismissed defendants Kathryn Schmeltzer and the law firm of Fisher, Wayland, Cooper & Leader for lack of personal jurisdiction;  dismissed defendants Robert and Ivy Wills and Zane Grey Country, Inc., for insufficiency of process;  and imposed Rule 11 sanctions on Crisler.  After carefully reviewing the briefs and the record in this case, we conclude that the district court committed no error.  An opinion would have no precedential value.


2
Accordingly, we affirm the district court in all respects without opinion.  See 8th Cir.  R. 47B.



*
 THE HONORABLE JEAN C. HAMILTON, United States District Judge for the Eastern District of Missouri, sitting by designation


1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas